

Exhibit 10.28


INDEMNIFICATION AGREEMENT
This Indemnification Agreement (this “Agreement”) is entered into as of
[________________] (the “Effective Date”) between (a) Accenture Inc., a Delaware
corporation and a direct, controlled subsidiary of Accenture plc (the
“Indemnitor”), and (b) [____________] (the “Indemnitee”).
RECITALS
WHEREAS, Accenture plc, a public limited company organized under the laws of the
Republic of Ireland (“Accenture”), is the ultimate parent company of the
Indemnitor and a direct or indirect stockholder of the Indemnitor (as the case
may be from time to time);
WHEREAS, the Indemnitor desires to ensure that Accenture benefits from the
services of highly competent persons such as the Indemnitee;
WHEREAS, Accenture and the Indemnitor believe that in order to attract and
retain highly competent persons such as the Indemnitee to serve as directors and
officers, it is appropriate to provide such persons with adequate protection
through indemnification and advancement against risks of claims and actions
against them arising out of their service to and activities on behalf of
Accenture;
WHEREAS, Accenture and the Indemnitor have requested that the Indemnitee serve
and continue to serve as a director or officer of Accenture and in any other
capacity with respect to Accenture as Accenture may request; and
WHEREAS, Accenture desires to have the Indemnitee serve and continue to serve as
a director or officer of Accenture and in any other capacity with respect to
Accenture as Accenture may request, and the Indemnitee desires to be indemnified
by the Indemnitor and has agreed to serve and continue to serve Accenture in
reliance upon the Indemnitor’s promise to provide indemnification and other
protections to the Indemnitee on the basis hereinafter set forth.
AGREEMENT
NOW, THEREFORE, in consideration of the Indemnitee’s continued service as a
director or officer of Accenture, the parties hereto agree as follows:
1.Definitions. For purposes of this Agreement:
(a)    A “Change in Control” will be deemed to have occurred if, with respect to
any particular 24-month period, the individuals who, at the beginning of such
24-month period, constituted the Board of Directors of Accenture (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board of
Directors; provided, however, that any individual becoming a director subsequent
to the beginning of such 24-month period whose election, or nomination for
election by the shareholders of Accenture, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board of Directors.
(b)    “Company” means Accenture and any of its subsidiaries, including the
Indemnitor.





--------------------------------------------------------------------------------





(c)    “Disinterested Director” means a director of Accenture, in Accenture’s
capacity as the ultimate parent company and a direct or indirect stockholder of
the Indemnitor, who is not or was not a party to the Proceeding in respect of
which indemnification is being sought by the Indemnitee from the Indemnitor, and
the “Board of Directors” means the Board of Directors of Accenture, acting on
behalf of Accenture in Accenture’s capacity as the ultimate parent company and a
direct or indirect stockholder of the Indemnitor.
(d)    “Enterprise” means any other corporation, partnership, joint venture,
trust, or other enterprise, including an employee benefit plan, but not
including Accenture or any subsidiary of Accenture, that the Indemnitee, while a
director, officer, employee, agent, or trustee of Accenture, is or was serving
at the request of Accenture as a director, officer, employee, agent, or trustee.
(e)    “Expenses” includes, without limitation, expenses incurred in connection
with the defense or settlement of any action, suit, arbitration, alternative
dispute resolution mechanism, investigation, inquiry, judicial, administrative,
or legislative hearing, or any other threatened, pending, or completed
proceeding, including any and all appeals, whether of a civil, criminal,
administrative, legislative, investigative, or other nature, attorneys’ fees,
witness fees and expenses, fees and expenses of accountants and other advisors,
retainers and disbursements and advances thereon, the premium, security for, and
other costs relating to any bond (including cost bonds, appraisal bonds, or
their equivalents), and any expenses of establishing a right to indemnification
or advancement under Sections 9, 11, 13, and 16 hereof, but shall not include
the amount of judgments, fines, ERISA excise taxes, or penalties actually levied
against the Indemnitee, or any amounts paid in settlement by or on behalf of the
Indemnitee.
(f)    “Independent Counsel” means a law firm or a member of a law firm that
neither is presently nor in the past five years has been retained to represent
(i) the Company or the Indemnitee in any matter material to either such party or
(ii) any other party to the Proceeding giving rise to a request for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or the Indemnitee in an action to determine the
Indemnitee’s right to indemnification under this Agreement.
(g)    “Proceeding” means any action, suit, arbitration, alternative dispute
resolution mechanism, investigation, inquiry, judicial, administrative, or
legislative hearing, or any other threatened, pending, or completed proceeding,
including any and all appeals, whether of a civil, criminal, administrative,
legislative, investigative, or other nature, to which the Indemnitee was or is a
party or is threatened to be made a party or is otherwise involved in by reason
of the fact that the Indemnitee is or was a director, officer, employee, agent,
or trustee of the Company or while a director, officer, employee, agent, or
trustee of the Company is or was serving at the request of the Company as a
director, officer, employee, agent, or trustee of another Enterprise, or by
reason of anything done or not done by the Indemnitee in any such capacity,
whether or not the Indemnitee is serving in such capacity at the time any
expense, liability, or loss is incurred for which indemnification or advancement
can be provided under this Agreement.
2.    Service by the Indemnitee. The Indemnitee shall serve and/or continue to
serve as a director or officer of Accenture faithfully and to the best of the
Indemnitee’s ability so long as the Indemnitee is duly elected or appointed and
until such time as the Indemnitee’s successor is elected and qualified or the
Indemnitee is removed as permitted by applicable law or resigns. By entering
into this Agreement, the Indemnitee is deemed to be serving at the request of
Accenture and the Indemnitor, which are deemed to be requesting such service.
3.    Indemnification and Advancement of Expenses. The Indemnitor shall
indemnify and hold harmless the Indemnitee, and shall pay to the Indemnitee in
advance of the final disposition of any Proceeding all Expenses incurred by the
Indemnitee in defending any such Proceeding, to the fullest


2

--------------------------------------------------------------------------------





extent authorized by the Delaware General Corporation Law (the “DGCL”), as the
same exists or may hereafter be amended, all on the terms and conditions set
forth in this Agreement. Without diminishing the scope of the rights provided by
this Section, the rights of the Indemnitee to indemnification and advancement of
Expenses provided hereunder shall include but shall not be limited to those
rights hereinafter set forth, except that no indemnification or advancement of
Expenses shall be paid to the Indemnitee:
(a)    to the extent expressly prohibited by applicable law;
(b)    for and to the extent that payment is actually made to the Indemnitee
under a valid and collectible insurance policy or under a valid and enforceable
indemnity clause, provision of the governing documents, or agreement of the
Company (and the Indemnitee shall reimburse the Company for any amounts paid by
the Company and subsequently so recovered by the Indemnitee); or
(c)    in connection with an action, suit, or proceeding, or part thereof
voluntarily initiated by the Indemnitee (including claims and counterclaims,
whether such counterclaims are asserted by (i) the Indemnitee, or (ii) the
Company in an action, suit, or proceeding initiated by the Indemnitee), except a
judicial proceeding pursuant to Section 11 to enforce rights under this
Agreement, unless the action, suit, or proceeding, or part thereof, was
authorized or ratified by Accenture, in its capacity as the ultimate parent
company and a direct or indirect stockholder of the Indemnitor, in a decision by
the Board of Directors of Accenture, or the Board of Directors otherwise
determines that indemnification or advancement of Expenses is appropriate in
such instance.
4.    Third-Party Actions or Proceedings. Except as limited by Section 3 above,
the Indemnitee shall be entitled to the indemnification rights provided in this
Section if the Indemnitee was or is a party or is threatened to be made a party
to, or was or is otherwise involved in, any Proceeding (other than an action by
or in the right of the Company) by reason of the fact that the Indemnitee is or
was a director, officer, employee, agent, or trustee of the Company or while a
director, officer, employee, agent, or trustee of the Company is or was serving
at the request of the Company as a director, officer, employee, agent, or
trustee of another Enterprise, or by reason of anything done or not done by the
Indemnitee in any such capacity. Pursuant to this Section, the Indemnitee shall
be indemnified against all expense, liability, and loss (including judgments,
fines, ERISA excise taxes, penalties, amounts paid in settlement by or on behalf
of the Indemnitee, and Expenses) actually and reasonably incurred by the
Indemnitee in connection with such Proceeding, if the Indemnitee acted in good
faith and in a manner the Indemnitee reasonably believed to be in or not opposed
to the best interests of the Company, and with respect to any criminal
Proceeding, had no reasonable cause to believe his or her conduct was unlawful.
5.    Proceedings by or in the Right of the Company. Except as limited by
Section 3 above, the Indemnitee shall be entitled to the indemnification rights
provided in this Section if the Indemnitee was or is a party or is threatened to
be made a party to, or was or is otherwise involved in, any Proceeding brought
by or in the right of the Company to procure a judgment in its favor by reason
of the fact that the Indemnitee is or was a director, officer, employee, agent,
or trustee of the Company or while a director, officer, employee, agent, or
trustee of the Company is or was serving at the request of the Company as a
director, officer, employee, agent, or trustee of another Enterprise, or by
reason of anything done or not done by the Indemnitee in any such capacity.
Pursuant to this Section, the Indemnitee shall be indemnified against all
Expenses if the Indemnitee acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company; provided, however, that no such indemnification shall be made in
respect of any claim, issue, or matter as to which the DGCL expressly prohibits
such indemnification by reason of any adjudication of liability of the
Indemnitee to the Company, unless and only to the extent that the Court of
Chancery of the State of Delaware or the court in which such Proceeding was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, the Indemnitee is
entitled to indemnification for such expense, liability, and loss as such court
shall deem proper.


3

--------------------------------------------------------------------------------





6.    Indemnification for Costs, Charges, and Expenses of Successful Party.
Notwithstanding any limitations of Sections 3(c), 4, and 5 above, to the extent
that the Indemnitee has been successful, on the merits or otherwise, in whole or
in part, in defense of any Proceeding, or in defense of any claim, issue, or
matter therein, including, without limitation, the dismissal of any action
without prejudice, or if it is ultimately determined, by final judicial decision
of a court of competent jurisdiction from which there is no further right to
appeal, that the Indemnitee is otherwise entitled to be indemnified against
Expenses, the Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by the Indemnitee in connection therewith.
7.    Partial Indemnification. If the Indemnitee is entitled under any provision
of this Agreement to indemnification for some or a portion of the expense,
liability, and loss (including judgments, fines, ERISA excise taxes, penalties,
amounts paid in settlement by or on behalf of the Indemnitee, and Expenses)
actually and reasonably incurred in connection with any Proceeding, or in
connection with any judicial proceeding pursuant to Section 11 to enforce rights
under this Agreement, but not, however, for all of the total amount thereof, the
Indemnitor shall nevertheless indemnify the Indemnitee for the portion of such
expense, liability, and loss actually and reasonably incurred to which the
Indemnitee is entitled.
8.    Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the maximum extent permitted by the DGCL, the
Indemnitee shall be entitled to indemnification against all Expenses actually
and reasonably incurred by the Indemnitee or on the Indemnitee’s behalf if the
Indemnitee appears as a witness or otherwise incurs legal expenses as a result
of or related to the Indemnitee’s service as a director, officer, employee,
agent, or trustee of the Company, in any threatened, pending, or completed
action, suit, arbitration, alternative dispute resolution mechanism,
investigation, inquiry, judicial, administrative, or legislative hearing, or any
other threatened, pending, or completed proceeding, whether of a civil,
criminal, administrative, legislative, investigative, or other nature, to which
the Indemnitee neither is, nor is threatened to be made, a party.
9.    Determination of Entitlement to Indemnification. To receive
indemnification under this Agreement, the Indemnitee shall submit a written
request to the Company, to the attention of an appropriate individual designated
from time to time. Such request shall include documentation or information that
is necessary for such determination and is reasonably available to the
Indemnitee. Upon receipt by the Company of a written request by the Indemnitee
for indemnification, the entitlement of the Indemnitee to indemnification from
the Indemnitor pursuant to the terms of this Agreement, to the extent not
required pursuant to the terms of Section 6 or Section 8 of this Agreement,
shall be determined by Accenture, in its capacity as the ultimate parent company
and a direct or indirect stockholder of the Indemnitor, in a decision by the
following person or persons who shall be empowered to make such determination
(as selected by the Board of Directors, except with respect to Section 9(d)
below): (a) the Board of Directors of Accenture by a majority vote of
Disinterested Directors, whether or not such majority constitutes a quorum;
(b) a committee of Disinterested Directors designated by a majority vote of such
directors, whether or not such majority constitutes a quorum; (c) if there are
no Disinterested Directors, or if the Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Board of Directors, a copy of
which shall be delivered to the Indemnitee; or (d) in the event that a Change in
Control has occurred, by Independent Counsel in a written opinion to the Board
of Directors, a copy of which shall be delivered to the Indemnitee. Such
Independent Counsel shall be selected by Accenture, in a decision by the Board
of Directors, and approved by the Indemnitee, except that in the event that a
Change in Control has occurred, Independent Counsel shall be selected by the
Indemnitee. Upon failure of the Board of Directors so to select such Independent
Counsel or upon failure of the Indemnitee so to approve (or so to select, in the
event a Change in Control has occurred), such Independent Counsel shall be
selected upon application to a court of competent jurisdiction. The
determination of entitlement to indemnification shall be made and, unless a
contrary determination is made, such indemnification shall be paid in full not
later than 60 calendar days after receipt by the Company of a written request
for indemnification. If it shall be determined that the Indemnitee is entitled
to indemnification as to part (but not all) of the application for
indemnification, such partial indemnification shall be reasonably prorated among
the claims, issues, or matters at issue at the time of the determination.


4

--------------------------------------------------------------------------------





10.    Presumptions and Effect of Certain Proceedings. Upon making a request for
indemnification, the Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Indemnitor shall have the burden of proof in
making any determination contrary to such presumption. If the requested
determination with respect to indemnification has not been made within 60
calendar days after receipt by the Company of such request, a requisite
determination of entitlement to indemnification shall be deemed to have been
made and the Indemnitee shall be absolutely entitled to such indemnification,
absent actual fraud in the request for indemnification. The termination of any
Proceeding described in Sections 4 or 5 by judgment, order, settlement, or
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself (a) create a presumption that the Indemnitee did not act in good faith
and in a manner the Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company, and with respect to any criminal Proceeding,
had reasonable cause to believe his or her conduct was unlawful or (b) otherwise
adversely affect the rights of the Indemnitee to indemnification except as may
be provided herein.
11.    Remedies of the Indemnitee in Cases of Determination Not to Indemnify or
to Advance Expenses; Right to Bring Suit. In the event that a determination is
made that the Indemnitee is not entitled to indemnification hereunder or if
payment is not timely made following a determination of entitlement to
indemnification pursuant to Sections 9 and 10, or if an advancement of Expenses
is not timely made pursuant to Section 16, the Indemnitee may at any time
thereafter bring suit seeking an adjudication of entitlement to such
indemnification or advancement of Expenses, and any such suit shall be brought
in the Court of Chancery of the State of Delaware. The Indemnitor shall not
oppose the Indemnitee’s right to seek any such adjudication. In any suit brought
by the Indemnitee to enforce a right to indemnification hereunder (but not in a
suit brought by the Indemnitee to enforce a right to an advancement of
Expenses), it shall be a defense that the Indemnitee has not met any applicable
standard of conduct for indemnification set forth in the DGCL, including the
standard described in Section 4 or 5, as applicable.  Further, in any suit
brought by the Indemnitor to recover an advancement of Expenses pursuant to the
terms of an undertaking, the Indemnitor shall be entitled to recover such
Expenses upon a final judicial decision of a court of competent jurisdiction
from which there is no further right to appeal that the Indemnitee has not met
the standard of conduct described above. Neither the failure of the Indemnitor
to have made a determination prior to the commencement of such suit that
indemnification of the Indemnitee is proper in the circumstances because the
Indemnitee has met the standard of conduct described above, nor an actual
determination by the Indemnitor that the Indemnitee has not met the standard of
conduct described above shall create a presumption that the Indemnitee has not
met the standard of conduct described above, or, in the case of such a suit
brought by the Indemnitee, be a defense to such suit. In any suit brought by the
Indemnitee to enforce a right to indemnification or to an advancement of
Expenses hereunder, or brought by the Indemnitor to recover an advancement of
Expenses pursuant to the terms of an undertaking, the burden of proving that the
Indemnitee is not entitled to be indemnified, or to such advancement of
expenses, under this Section 11 or otherwise shall be on the Indemnitor. If a
determination is made or deemed to have been made pursuant to the terms of
Section 9 or 10 that the Indemnitee is entitled to indemnification, the
Indemnitor shall be bound by such determination and are precluded from asserting
that such determination has not been made or that the procedure by which such
determination was made is not valid, binding, and enforceable. The Indemnitor
further agrees to stipulate in any court pursuant to this Section 11 that it is
bound by all the provisions of this Agreement and is precluded from making any
assertions to the contrary. If the court shall determine that the Indemnitee is
entitled to any indemnification or advancement of Expenses hereunder, the
Indemnitor shall pay all Expenses actually and reasonably incurred by the
Indemnitee in connection with such adjudication (including, but not limited to,
any appellate proceedings) to the fullest extent permitted by law, and in any
suit brought by the Indemnitor to recover an advancement of Expenses pursuant to
the terms of an undertaking, the Indemnitor shall pay all Expenses actually and
reasonably incurred by the Indemnitee in connection with such suit to the extent
the Indemnitee has been successful, on the merits or otherwise, in whole or in
part, in defense of such suit, to the fullest extent permitted by law.
12.    Non-Exclusivity of Rights. The rights to indemnification and to the
advancement of Expenses provided by this Agreement shall not be deemed exclusive
of any other right that the


5

--------------------------------------------------------------------------------





Indemnitee may now or hereafter acquire under any applicable law, agreement,
vote of stockholders or Disinterested Directors, provisions of any governing
documents (including those of the Company and the Indemnitor), or otherwise.
13.    Expenses to Enforce Agreement. In the event that the Indemnitee is
subject to or intervenes in any action, suit, or proceeding in which the
validity or enforceability of this Agreement is at issue or seeks an
adjudication to enforce the Indemnitee’s rights under, or to recover damages for
breach of, this Agreement, the Indemnitee, if the Indemnitee prevails in whole
or in part in such action, suit, or proceeding, shall be entitled to recover
from the Indemnitor and shall be indemnified by the Indemnitor against any
Expenses actually and reasonably incurred by the Indemnitee in connection
therewith.
14.    Continuation of Indemnity. All agreements and obligations of the
Indemnitor contained herein shall continue during the period the Indemnitee is a
director, officer, employee, agent, or trustee of the Company or while a
director, officer, employee, agent, or trustee is serving at the request of the
Company as a director, officer, employee, agent, or trustee of another
Enterprise, and shall continue thereafter with respect to any possible claims
based on the fact that the Indemnitee was a director, officer, employee, agent,
or trustee of the Company or was serving at the request of the Company as a
director, officer, employee, agent, or trustee of another Enterprise. This
Agreement shall be binding upon all successors and assigns of the Indemnitor
(including any transferee of all or substantially all of its assets and any
successor by merger or operation of law) and shall inure to the benefit of the
Indemnitee’s heirs, executors, and administrators.
15.    Notification and Defense of Proceeding. Promptly after receipt by the
Indemnitee of notice of any Proceeding, the Indemnitee shall, if a request for
indemnification or an advancement of Expenses in respect thereof is to be made
under this Agreement, notify the Company in writing of the commencement thereof
(with such notice directed to the attention of an appropriate individual
designated from time to time); but the omission so to notify the Company shall
not relieve the Indemnitor from any liability that it may have to the
Indemnitee. Notwithstanding any other provision of this Agreement, with respect
to any such Proceeding of which the Indemnitee notifies the Company:
(a)    The Company shall be entitled to participate therein at its own expense;
(b)    Except as otherwise provided in this Section 15(b), to the extent that it
may wish, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof, with counsel
satisfactory to the Indemnitee. After notice from the Company to the Indemnitee
of its election so to assume the defense thereof, the Indemnitor shall not be
liable to the Indemnitee under this Agreement for any expenses of counsel
subsequently incurred by the Indemnitee in connection with the defense thereof
except as otherwise provided below. The Indemnitee shall have the right to
employ the Indemnitee’s own counsel in such Proceeding, but the fees and
expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at the expense of the Indemnitee
unless (i) the employment of counsel by the Indemnitee has been authorized by
the Company, (ii) the Indemnitee shall have reasonably concluded that there may
be a conflict of interest between the Company and the Indemnitee in the conduct
of the defense of such Proceeding, or (iii) the Company shall not within 60
calendar days of receipt of notice from the Indemnitee in fact have employed
counsel to assume the defense of the Proceeding, in each of which cases the fees
and expenses of the Indemnitee’s counsel shall be at the expense of the
Indemnitor. The Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company or as to which the Indemnitee
shall have made the conclusion provided for in (ii) above; and
(c)    Notwithstanding any other provision of this Agreement, the Indemnitee
shall not be entitled to indemnification under this Agreement for any amounts
paid in settlement of any Proceeding effected without the Company’s written
consent, or for any judicial or other award, if the Company was not given an
opportunity, in accordance with this Section 15, to participate in the defense
of such Proceeding. The Company shall not settle any Proceeding in any manner
that would impose any penalty or limitation


6

--------------------------------------------------------------------------------





on or disclosure obligation with respect to the Indemnitee, or that would
directly or indirectly constitute or impose any admission or acknowledgment of
fault or culpability with respect to the Indemnitee, without the Indemnitee’s
written consent. Neither the Company, nor the Indemnitee, shall unreasonably
withhold consent to any proposed settlement.
16.    Advancement of Expenses. All Expenses incurred by the Indemnitee in
defending any Proceeding described in Section 4 or 5 shall be paid by the
Indemnitor in advance of the final disposition of such Proceeding at the request
of the Indemnitee. The Indemnitee’s right to advancement shall not be subject to
the satisfaction of any standard of conduct and advances shall be made without
regard to the Indemnitee’s ultimate entitlement to indemnification under the
provisions of this Agreement or otherwise. To receive an advancement of Expenses
under this Agreement, the Indemnitee shall submit a written request to the
Company, to the attention of an appropriate individual designated from time to
time. Such request shall reasonably evidence the Expenses incurred by the
Indemnitee. The Indemnitee hereby undertakes to repay all amounts so advanced
(without interest) if it shall ultimately be determined, by final judicial
decision of a court of competent jurisdiction from which there is no further
right to appeal, that the Indemnitee is not entitled to be indemnified for such
Expenses as provided by this Agreement or otherwise. The Indemnitee’s
undertaking to repay any such amounts is not required to be secured, and no
other form of undertaking shall be required of the Indemnitee other than the
execution of this Agreement. Each such advancement of Expenses shall be made
within 20 calendar days after the receipt by the Company of such written
request. The Indemnitee’s entitlement to Expenses under this Agreement shall
include those incurred in connection with any action, suit, or proceeding by the
Indemnitee seeking an adjudication pursuant to Section 11 of this Agreement
(including the enforcement of this provision) to the extent the court shall
determine that the Indemnitee is entitled to an advancement of Expenses
hereunder.
17.    Severability; Prior Indemnification Agreements. If any provision or
provisions of this Agreement shall be held to be invalid, illegal, or
unenforceable as applied to any person or entity or circumstance for any reason
whatsoever, then, to the fullest extent permitted by law (a) the validity,
legality, and enforceability of such provision in any other circumstance and of
the remaining provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal, or unenforceable, that are not by themselves invalid,
illegal, or unenforceable) and the application of such provision to other
persons or entities or circumstances shall not in any way be affected or
impaired thereby, and (b) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, all portions of any paragraph of this
Agreement containing any such provision held to be invalid, illegal, or
unenforceable, that are not themselves invalid, illegal, or unenforceable) shall
be construed so as to give effect to the intent of the parties that the
Indemnitee shall receive protection to the fullest extent set forth in this
Agreement. This Agreement shall supersede and replace any prior indemnification
agreements entered into by and between the Company and the Indemnitee and any
such prior agreements shall be terminated upon execution of this Agreement.
18.    Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the singular or
plural as appropriate.
19.    Other Provisions.
(a)    This Agreement, and all disputes or controversies arising out of or
related to this Agreement, shall be governed by, and construed in accordance
with, the internal laws of the State of Delaware (including the DGCL), without
regard to the laws of any other jurisdiction that might be applied because of
conflicts of laws principles of the State of Delaware or any other state or
jurisdiction. If a court of competent jurisdiction shall make a final
determination that the provisions of the law of any jurisdiction other than the
State of Delaware govern indemnification by the Indemnitor of the Indemnitee,
then this


7

--------------------------------------------------------------------------------





Agreement shall in all instances be enforceable to the fullest extent permitted
under such law, notwithstanding any provision of this Agreement to the contrary.
(b)    The Indemnitor and the Indemnitee hereby irrevocably and unconditionally:
(i) agree that any action or proceeding arising out of or in connection with
this Agreement shall be brought in the Chancery Court of the State of Delaware
(the “Chancery Court”) or, if the Chancery Court does not have jurisdiction,
another state court or federal court located within the State of Delaware; (ii)
consent to submit to the exclusive jurisdiction of the state and federal courts
of the State of Delaware for purposes of any action or proceeding arising out of
or in connection with this Agreement; (iii) agree, to the extent the Indemnitor
or the Indemnitee are not otherwise subject to service of process in the State
of Delaware, to appoint and maintain an agent in the State of Delaware as its
agent in the State of Delaware for acceptance of legal process with respect to
matters involving this Agreement, and that service of process may also be made
on such party by prepaid certified mail with a proof of mailing receipt
validated by the U.S. Postal Service constituting evidence of valid service, and
that service by either of the foregoing means shall have the same legal force
and validity as if served upon such party personally within the State of
Delaware; (iv) waive any objection to the laying of venue of any action or
proceeding arising out of or in connection with this Agreement in the courts of
the State of Delaware, and (v) waive, and agree not to plead or to make, any
claim that any such action or proceeding brought in the courts of the State of
Delaware has been brought in an improper or inconvenient forum.
(c)    This Agreement may be executed in two or more counterparts, all of which
shall be considered one and the same instrument and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party.
(d)    This Agreement shall not be deemed an employment contract with any
Indemnitee who is an officer of Accenture, and, if the Indemnitee is an officer
of Accenture, the Indemnitee specifically acknowledges that the Indemnitee may
be discharged at any time for any reason, with or without cause, and with or
without severance compensation, except as may be otherwise provided in a
separate written contract between the Indemnitee and Accenture.
(e)    In the event of payment under this Agreement, the Indemnitor shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee (excluding insurance obtained on the Indemnitee’s own behalf), and
the Indemnitee shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Indemnitor effectively to bring suit to
enforce such rights.
(f)    This Agreement may not be amended, modified, or supplemented in any
manner, whether by course of conduct or otherwise, except by an instrument in
writing specifically designated as an amendment hereto, signed on behalf of each
party. No failure or delay of either party in exercising any right or remedy
hereunder shall operate as a waiver thereof, and no single or partial exercise
of any such right or power, or any abandonment or discontinuance of steps to
enforce such right or power, or any course of conduct, shall preclude any other
or further exercise thereof or the exercise of any other right or power.
[The remainder of this page is intentionally left blank.]


8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Indemnitor and the Indemnitee have caused this Agreement
to be executed as of the date first written above.
ACCENTURE INC.


By: ____________________________    
Name:
Title:


_______________________________    
Name:
Indemnitee




SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT